OPINION
WOODLEY, Judge.
This is an appeal from a judgment forfeiting an appearance bond.
The transcript was filed in this Court on March 24, 1966. The appeal was submitted on May 25, 1966. Appellant’s brief was filed May 26, 1966.
Rules 414 and 415, Rules of Civil Procedure, are applicable in Bond Forfeiture cases. Art. 44.44 Vernon’s Ann. C.C.P. Rule 414 R.C.P. requires that appellant’s brief be filed in the appellate court within 30 days after the filing of the transcript. Rule 415 provides that when appellant has failed to file his brief in the time prescribed, the appellate court may dismiss the appeal for want of prosecution, *142unless good cause is shown for such failure. Aguirre v. State, Tex.Cr.App., 399 S.W.2d 804, and Gaither v. State, 156 Tex.Cr.R. 503, 244 S.W.2d 209, are authority for dismissing this appeal.
The appeal is dismissed.